            Case 1:19-cv-00706 Document 2 Filed 08/02/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                          DISTRICT OF NEW MEXICO



U.S. COMPOSITE PIPE SOUTH,                   Case No. 19-706
LLC, dba THOMPSON PIPE GROUP-
FLOWTITE,

             Plaintiff,

      vs.

TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,

             Defendant.


            RULE 7.1 CORPORATE DISCLOSURE STATEMENT

Plaintiff U.S. Composite Pipe South, LLC, dba Thompson Pipe Group-Flowtite is

not publicly held, nor does it have any parent corporation.




                                         1
